11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Ruben Rodriguez, Jr.,                         * From the 244th District Court
                                                of Ector County,
                                                Trial Court No. C-128,144.

Vs. No. 11-13-00286-CV                        * November 21, 2013

Naomi Sanchez Rodriguez,                      * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)


     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against Ruben
Rodriguez, Jr.